Order entered May 14, 2015




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-15-00613-CV

                             IN RE D. BRENT LEMON, Relator

                 Original Proceeding from the County Court at Law No. 5
                                  Dallas County, Texas
                          Trial Court Cause No. CC-11-03989-E

                                          ORDER
                           Before Justices Lang, Fillmore and Brown

       Based on the Court’s opinion of this date, we DENY the petition for writ of mandamus.

We DENY as moot relator’s motion for emergency relief staying the May 19, 2015 trial setting

of this case. We ORDER relator to bear the costs of this original proceeding.


                                                     /s/   ADA BROWN
                                                           JUSTICE